Exhibit 10.4

 

GUARANTY

 

TO:WELLS FARGO BANK, NATIONAL ASSOCIATION

 

1.          GUARANTY; DEFINITIONS. In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
Communications Systems, Inc., a Minnesota corporation (“Communications
Systems”), JDL Technologies, Incorporated, a Minnesota corporation (“JDL”),
Transition Networks, Inc., a Minnesota corporation (“Transition Networks”), and
Suttle, Inc., a Minnesota corporation (“Suttle”, together with Communications
Systems, JDL and Transition Networks, “Borrowers” and each a “Borrower”), by
Wells Fargo Bank, National Association and its Affiliates (together with their
successors and assigns, collectively, “Wells Fargo”), and for other valuable
consideration, the undersigned Twisted Technologies, Inc., a Georgia corporation
(“Guarantor”), absolutely and unconditionally guarantees and promises to pay to
Wells Fargo, on demand in lawful money of the United States of America and in
immediately available funds, any and all Obligations as such term is defined in
that certain Amended and Restated Credit Agreement of even date herewith among
Borrowers and Wells Fargo (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms used but not defined
herein shall have the meanings as set forth in the Credit Agreement). This
Guaranty is a guaranty of payment and not collection. 

 

2.          SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER
GUARANTIES. This is a continuing guaranty and all rights, powers and remedies
hereunder shall apply to all past, present and future Obligations, including
those arising under successive transactions which shall either continue the
Obligations, increase or decrease the Obligations, or from time to time create
new Obligations after all or any prior Obligations have been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
any Borrower, Guarantor or any other guarantor or any other event or proceeding
affecting any Borrower, Guarantor or any other guarantor. This Guaranty shall
not apply with respect to Guarantor to any new Obligations created after actual
receipt by Wells Fargo of written notice of Guarantor’s revocation as to such
new Obligations; provided, however, that loans, advances or other financial
services made by Wells Fargo to Borrowers or any Borrower after revocation under
commitments existing prior to receipt by Wells Fargo of such revocation, and
extensions, renewals or modifications, of any kind, of Obligations incurred by
Borrowers or any Borrower or committed by Wells Fargo prior to receipt by Wells
Fargo of such notice of revocation, shall not be considered new Obligations and
Guarantor shall remain liable therefor under the terms of this Guaranty. Any
such notice must be sent to Wells Fargo by registered U.S. mail, postage
prepaid, addressed to its office at 730 Second Avenue South, 8th Floor,
Minneapolis, MN 55402, Attention: Chris Markham, or at such other address as
Wells Fargo shall from time to time designate. The obligations of Guarantor
under this Guaranty shall be in addition to any obligations of Guarantor or any
other guarantor under any other guaranties of any liabilities or obligations of
Borrowers, any Borrower or other Persons heretofore or hereafter given to Wells
Fargo, unless such other guaranties are expressly modified or revoked in
writing; and this Guaranty shall not, unless expressly provided for in this
Guaranty, affect or invalidate any such other guaranties. 

 

3.          OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE
OF LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations of Guarantor under
this Guaranty are joint and several and independent of the obligations of each
Borrower and each other guarantor, and a separate action or actions may be
brought and prosecuted against Guarantor or any other guarantor, whether the
action is brought against any Borrower, any other guarantor or any other Person,
or whether any Borrower, any other guarantor or any other Persons are joined in
any such action or actions. Guarantor acknowledges that this Guaranty is
absolute and unconditional, that there are no conditions precedent to the
effectiveness of this Guaranty, and that this Guaranty is in full force and
effect and binding on Guarantor as of the date written below, regardless of
whether Wells Fargo obtains

 



 

 



 

collateral or any guaranties from others or takes any other action contemplated
by Guarantor. Guarantor waives the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof, and
Guarantor agrees that any payment of any Obligations or other act which shall
toll any applicable statute of limitations shall similarly toll the statute of
limitations applicable to Guarantor’s liability under this Guaranty. The
liability of Guarantor hereunder shall be reinstated and revived and the rights
of Wells Fargo shall continue if and to the extent for any reason any amount at
any time paid on account of any Obligations guaranteed hereby is rescinded or
must otherwise be restored by Wells Fargo, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid. The determination as to whether any amount so paid
must be rescinded or restored shall be made by Wells Fargo in its sole
discretion; provided, however, that if Wells Fargo chooses to contest any such
matter at the request of Guarantor, Guarantor agrees to indemnify and hold Wells
Fargo harmless from and against all costs and expenses, including reasonable
attorneys’ fees, expended or incurred by Wells Fargo in connection therewith,
including without limitation, in any litigation with respect thereto.

  

4.        AUTHORIZATIONS TO WELLS FARGO. Guarantor authorizes Wells Fargo,
either before or after revocation hereof, without notice to, consent from or
demand on Guarantor, and without affecting Guarantor’s liability hereunder, from
time to time to: (a) alter, compromise, renew, extend, accelerate or otherwise
change the time for payment of, or otherwise change the terms of the Obligations
or any portion thereof, including increase or decrease of the rate of interest
thereon; (b) take and hold security for the payment of this Guaranty or the
Obligations or any portion thereof, and exchange, enforce, waive, subordinate or
release any such security; (c) apply such security and direct the order or
manner of sale thereof, including without limitation, a non-judicial sale
permitted by the terms of the controlling security agreement, mortgage or deed
of trust, as Wells Fargo in its discretion may determine; (d) release or
substitute any one or more of the endorsers or any other guarantor of the
Obligations, or any portion thereof, or any other party thereto; and (e) apply
payments received by Wells Fargo from any Borrower, Guarantor or any other
guarantor to any portion of the Obligations, in such order as Wells Fargo shall
determine in its sole discretion, whether or not such Obligations are covered by
this Guaranty, and Guarantor hereby waives any provision of law regarding
application of payments which specifies otherwise. Wells Fargo may without
notice assign this Guaranty in whole or in part. Guarantor agrees to provide to
Wells Fargo copies of Guarantor’s financial statements and other reports
pertaining to Guarantor as requested by Wells Fargo and as and when required
under the terms of the Credit Agreement. 

 

5.          REPRESENTATIONS AND WARRANTIES; COVENANTS. Guarantor represents and
warrants to Wells Fargo that: (a) this Guaranty is executed at Borrowers’
request; (b) Guarantor shall not, without Wells Fargo’s prior written consent,
sell, lease, assign, encumber, hypothecate, transfer or otherwise dispose of any
of its assets other than as expressly permitted under the Credit Agreement; (c)
Wells Fargo has made no representation to Guarantor as to the creditworthiness
of any Borrower or any other guarantor; (d) Guarantor has established adequate
means of obtaining from Borrowers on a continuing basis financial and other
information pertaining to the financial condition of Borrowers and the other
guarantors; (e) Guarantor expects to derive substantial benefits from any loans,
credit transactions, financial accommodations, and other transactions and events
resulting in the creation of the Obligations and the credit accommodations
offered to Borrowers under the Loan Documents; (f) Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Georgia, and has full power and authority to make and deliver this
Guaranty and the other Loan Documents to which it is a party; (g) this Guaranty
and each other Loan Document to which Guarantor is a party have been duly
executed and delivered by Guarantor and constitute its lawful, binding and
legally enforceable obligations; (h) Guarantor (i) is Solvent, and shall not
fail to be Solvent as a result of the execution and delivery of this Guaranty,
(ii) is not engaged in business or a transaction, or about to engage in business
or a transaction, for which its property constitutes unreasonably small capital,
and (iii) does not intend to

 



 -2-

 

 

incur, or believe that it will incur, debts that would be beyond its ability to
pay as such debts mature; and (i) each of the representations and warranties
contained in the Credit Agreement pertaining to Guarantor are true and correct
as of the date hereof. Guarantor agrees to keep adequately informed of any
facts, events or circumstances which might in any way affect its risks
hereunder, and Guarantor further agrees that Wells Fargo shall have no
obligation to disclose to Guarantor any information or material about Borrower
or any other guarantor which is acquired by Wells Fargo in any manner. Guarantor
agrees to comply at all times with the covenants set forth in the Credit
Agreement applicable to Guarantor as fully as if each such covenant were made
herein, and each is incorporated herein by reference. 

 

6.         GUARANTOR’S WAIVERS. 

 

(a)          Guarantor waives any right to require Wells Fargo to: (i) proceed
against any Borrower, any other guarantor or any other Person; (ii) marshal
assets or proceed against or exhaust any security held from any Borrower, any
other guarantor or any other Person; (iii) give notice of the terms, time and
place of any public or private sale or other disposition of personal property
security held from any Borrower, any other guarantor or any other Person; (iv)
take any other action or pursue any other remedy in Wells Fargo’s power; or (v)
make any presentment or demand for performance, or give any notice of
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any obligations or evidences of Obligations held by Wells Fargo
as security for or which constitute in whole or in part the Obligations
guaranteed hereunder, or in connection with the creation of new or additional
Obligations. 

 

(b)         Guarantor waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of any Borrower,
any other guarantor or any other Person; (ii) the cessation or limitation from
any cause whatsoever, other than payment in full, of the Obligations; (iii) any
lack of authority of any officer, director, partner, agent or any other Person
acting or purporting to act on behalf of any Borrower which is a corporation,
partnership or other type of entity, or any defect in the formation of any
Borrower; (iv) the application by any Borrower, Guarantor or any other guarantor
of the proceeds of any Obligations for purposes other than the purposes
represented by any Borrower to, or intended or understood by, Wells Fargo or
Guarantor or any other guarantor; (v) any act or omission by Wells Fargo which
directly or indirectly results in or aids the discharge of any Borrower,
Guarantor or any other guarantor, or any portion of the Obligations by operation
of law or otherwise, or which in any way impairs or suspends any rights or
remedies of Wells Fargo against Borrowers, any Borrower, any other guarantor or
any other Person; (vi) any impairment of the value of any interest in any
security for the Obligations or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Obligations, in any form whatsoever, including any modification made after
revocation hereof to any Obligations incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Obligations
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Wells Fargo give any notice of
acceptance of this Guaranty. Until all Obligations have been paid in full,
Guarantor shall not have any right of subrogation, contribution, reimbursement,
recourse, or similar legal or contractual right to recover any sums paid
hereunder from any Borrower, any other guarantor or any other Person, and
Guarantor waives any right to enforce any remedy which Wells Fargo now has or
may hereafter have against Borrowers, any Borrower, any other guarantor or any
other Person, and waives any benefit of, or any right to participate in, any
security now or hereafter held by Wells Fargo. Guarantor further waives all
rights and defenses any Borrower, Guarantor or any guarantor may have arising
out of (A) any election of remedies by Wells Fargo, even though that election of
remedies, such as a non-judicial foreclosure with respect to any security for
any portion of the Obligations, destroys Guarantor’s rights of subrogation,
recourse, or

 



 -3-

 



 

similar legal or contractual right, or Guarantor’s rights to proceed against any
Borrower, any other guarantor or any other Person for reimbursement or
contribution, or (B) any loss of rights Guarantor or any guarantor may suffer by
reason of any rights, powers or remedies of any Borrower, any other guarantor or
any other Person in connection with any anti-deficiency laws or any other laws
limiting, qualifying or discharging the Obligations, whether by operation of law
or otherwise, including any rights Guarantor may have to a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Obligations. Without limiting the generality of the foregoing, Guarantor will
not assert, plead or enforce against Wells Fargo any defense of waiver, release,
discharge or disallowance in bankruptcy, statute of limitations, res judicata,
statute of frauds, anti-deficiency statute, fraud, incapacity, minority, usury,
illegality or unenforceability which may be available to any Borrower,
Guarantor, any other guarantor or any other Person liable in respect of any of
the Obligations, or any setoff available against Wells Fargo to any Borrower,
Guarantor, any other guarantor or any other such Person, whether or not on
account of a related transaction. Guarantor expressly agrees that it shall be
and remain liable for any deficiency remaining after foreclosure of any mortgage
or security interest securing the Obligations, whether or not the liability of
any Borrower, Guarantor, any other guarantor or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision. The liability
of Guarantor shall not be affected or impaired by any voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
of the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, any Borrower, Guarantor, any other guarantor or any of the
assets of any Borrower or any other guarantor. Guarantor will not assert, plead
or enforce against Wells Fargo any claim, defense or setoff available to
Guarantor against any Borrower or any other guarantor. Guarantor waives
presentment, demand for payment, notice of dishonor or nonpayment and protest of
any instrument evidencing the Obligations. 

 

7.             WELLS FARGO’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN ITS
POSSESSION. In addition to all liens upon and rights of setoff against the
monies, securities or other property of each Borrower, Guarantor and each other
guarantor given to Wells Fargo by law, Wells Fargo shall have a lien upon and a
right of setoff against all monies, securities and other property of Guarantor
now or hereafter in the possession of or on deposit with Wells Fargo, whether
held in a general or special account or deposit or for safekeeping or otherwise,
and every such lien and right of setoff may be exercised without demand upon or
notice to Guarantor. No Lien or right of setoff shall be deemed to have been
waived by any act or conduct on the part of Wells Fargo, or by any neglect to
exercise such right of setoff or to enforce such lien, or by any delay in so
doing, and every right of setoff and Lien shall continue in full force and
effect until such right of setoff or Lien is specifically waived or released by
Wells Fargo in writing.

  

8.             SUBORDINATION. Any indebtedness of any Borrower now or hereafter
held by Guarantor is hereby subordinated to the Obligations. Such indebtedness
of any Borrower to Guarantor is assigned to Wells Fargo as security for this
Guaranty and the Obligations and, if Wells Fargo requests, shall be collected
and received by Guarantor as trustee for Wells Fargo and paid over to Wells
Fargo on account of the Obligations but without reducing or affecting in any
manner the liability of Guarantor under the other provisions of this Guaranty.
Any notes or other instruments now or hereafter evidencing such indebtedness of
any Borrower to Guarantor shall be marked with a legend that indicates that the
notes or other instruments are subject to this Guaranty and, if Wells Fargo so
requests, such notes and instruments shall be delivered to Wells Fargo. Wells
Fargo is hereby authorized in the name of Guarantor from time to time to file
financing statements and continuation statements and execute such other
documents and take such other action as Wells Fargo deems necessary or
appropriate to perfect, preserve and enforce its rights hereunder.

 



 -4-

 



 

9.             REMEDIES; NO WAIVER. All rights, powers and remedies of Wells
Fargo hereunder are cumulative. No delay, failure or discontinuance of Wells
Fargo in exercising any right, power or remedy hereunder shall affect or operate
as a waiver of such right, power or remedy; nor shall any single or partial
exercise of any such right, power or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver, permit, consent or approval of any kind by Wells Fargo of
any breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.

 

10.           COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall be jointly
and severally liable for and, immediately upon demand by Wells Fargo, will pay
to Wells Fargo, the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Wells Fargo’s in-house counsel), expended or incurred
by Wells Fargo in connection with the enforcement of any of Wells Fargo’s
rights, powers or remedies and/or the collection of any amounts which become due
to Wells Fargo under this Guaranty, and the prosecution or defense of any action
in any way related to this Guaranty, whether incurred at the trial or appellate
level, in an arbitration proceeding or otherwise, and including any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Wells Fargo or any other Person) relating to any Borrower, Guarantor, any
other guarantor or any other Person. All of the foregoing shall be paid by
Guarantor with interest from the date of demand until paid in full at a rate per
annum equal to the greater of ten percent (10%) or Wells Fargo’s Prime Rate in
effect from time to time.

  

11.           SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided, however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Wells Fargo’s prior written consent. Guarantor acknowledges that Wells
Fargo has the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, the Obligations and any obligations
with respect thereto, including this Guaranty. In connection therewith, Wells
Fargo may disclose all documents and information which Wells Fargo now has or
hereafter acquires relating to Guarantor and/or this Guaranty, whether furnished
by Borrowers, Guarantor or otherwise. Guarantor further agrees that Wells Fargo
may disclose such documents and information to Borrowers.

  

12.           AMENDMENT. This Guaranty may be amended or modified only in
writing signed by Wells Fargo and Guarantor. 

 

13.           APPLICATION OF SINGULAR AND PLURAL. In all cases where there is
but a single Borrower, then all words used herein in the plural shall be deemed
to have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word “Borrowers” and the word
“Guarantor” respectively shall mean all or any one or more of them as the
context requires. 

 

14.           UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor’s full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.

 



 -5-

 



 

15.          GOVERNING LAW. The validity of this Guaranty, the construction,
interpretation, and enforcement of this Guaranty and the rights of the parties,
as well as all claims, controversies or disputes arising under or related to
this Guaranty will be determined under, governed by and construed in accordance
with the laws of the State of Minnesota without regard to conflicts of laws
principles.

 

16.          JURISDICTION. All actions or proceedings arising in connection with
this Guaranty may be tried and litigated in the State of Minnesota and, to the
extent permitted by applicable law, federal courts located in the City of
Minneapolis and the County of Hennepin, State of Minnesota; provided that any
suit seeking enforcement against any Collateral or other property may be
brought, at Wells Fargo’s option, in the courts of any jurisdiction where Wells
Fargo elects to bring such action or where such Collateral or other property may
be found. Guarantor and Wells Fargo waive, to the extent permitted under
applicable law, any right they may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this section. 

 

17.          WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, GUARANTOR AND WELLS FARGO EACH WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A “CLAIM”).
GUARANTOR AND WELLS FARGO EACH REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. 

 

Signature pages follow

 



 -6-

 

 



IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
August 12, 2016.

      TWISTED TECHNOLOGIES, INC.         By: -s- Edwin C. Freeman
[a162853001_v1.jpg]   Name:  Edwin C. Freeman   Title:    Chief Financial
Officer

  

Signature Page to Guaranty

 



 